Citation Nr: 0205861	
Decision Date: 06/05/02    Archive Date: 06/13/02

DOCKET NO.  93-16 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for ankylosing spondylitis 
as secondary to service-connected bacillary dysentery.


REPRESENTATION

Appellant represented by:	Samuel M. Tumey, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1947 to 
December 1951.

This matter originates from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, that denied the veteran's claim of 
entitlement to service connection for ankylosing spondylitis 
as secondary to service-connected bacillary dysentery.  The 
veteran appealed the denial to the Board of Veterans' Appeals 
(Board), which, in September 1994 and October 1995, remanded 
the case to the RO for additional development.  Following the 
requested development, the RO continued its previous denial 
of the claimed benefit.

The Board in a decision dated in May 1997 upheld the RO's 
denial of the veteran's claim, finding that the claim for 
service connection for ankylosing spondylitis secondary to 
bacillary dysentery was not well grounded.  The veteran 
appealed the Board's decision to the United States Court of 
Veterans Appeals, now known as the United States Court of 
Appeals for Veterans Claims (Court).  In a decision rendered 
in October 1998, the Court held that the veteran's claim for 
secondary service connection was well grounded, vacated the 
Board's decision, and remanded the matter to the Board for 
adjudication of the claim on the merits.  A copy of the 
Court's decision has been placed in the claims file.

In January 1999, the Board wrote to the attorney- 
representative and afforded him the opportunity to submit 
additional argument and evidence in support of the veteran's 
appeal.  The attorney-representative responded later the same 
month, submitting a brief with evidentiary material in 
support of the appeal.  The attorney-representative waived 
initial consideration of the new evidence by the RO. See 38 
C.F.R. § 20.1304 (1998).

In June 1999, the Board requested the opinion of an 
independent medical expert (IME) with respect to the issue on 
appeal.  The requested opinion was received at the Board in 
July 1999, and a copy was forwarded to the attorney- 
representative later the same month.  The Board also afforded 
the attorney-representative the opportunity to submit 
additional argument and evidence in support of the veteran's 
appeal.  In August 1999,the attorney-representative submitted 
additional argument on behalf of the veteran in this matter.  
In a September 1999 decision, the Board again upheld the RO's 
denial of the veteran's claim, finding that his ankylosing 
spondylitis was not caused or chronically worsened by his 
service-connected bacillary dysentery.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
decision rendered in March 2001, the Court held that the 
Board had suggested an answer to the question posed in its 
IME request and had failed to provide adequate reasons and 
bases for its decision, in that the September 1999 decision 
failed to adequately distinguish or refute medical articles 
submitted by the veteran.  The Court vacated the Board's 
decision, and remanded the matter to the Board for 
adjudication of the claim on the merits.  A copy of the 
Court's decision has been placed in the claims file.

The veteran submitted additional argument and evidence in May 
2001 through his attorney-representative.  Local office 
consideration of the newly submitted evidence was waived.

Pursuant to the Court's Order, the Board sought a second IME 
in January 2002; the requested opinion was received later 
that same month.  A copy was forwarded to the attorney-
representative, who was afforded the opportunity to submit 
additional argument and evidence in support of the veteran's 
claim.  In April 2002, the attorney-representative submitted 
additional argument on behalf of the veteran, as well as 
supporting documentation.  Initial RO consideration of the 
evidence was waived, and the case is now before the Board for 
final appellate consideration.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's ankylosing spondylitis was not caused or 
chronically worsened by his service-connected bacillary 
dysentery.


CONCLUSION OF LAW

Ankylosing spondylitis was not acquired as a result of 
service-connected disease or injury. 38 U.S.C.A. § 5107 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.310(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This legislation eliminated the well grounded claim 
provisions previously in effect and provided, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Regulations implementing the VCAA have now 
been published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The VCAA and implementing regulations apply in the instant 
case.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing regulations.  
The claim has now been repeatedly considered on the merits.  
The record includes service medical records, VA outpatient 
treatment records, VA examination reports, private medical 
records, and two IMEs.  No outstanding evidence has been 
identified, and the veteran has submitted updated medical 
records.  The veteran has been notified of the applicable 
laws and regulations.  Discussions in the rating decisions, 
statement of the case, supplemental statements of the case, 
and Board and Court decisions have informed him what he needs 
to establish entitlement to the benefit sought and what 
evidence VA has obtained.  Where, as here, there has been 
substantial compliance with the VCAA and the implementing 
regulations, a remand for further review in light of the VCAA 
and implementing regulations would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  The 
veteran is not prejudiced by the Board addressing the claim 
based on the current record.  Bernard v. Brown, 4 Vet. 
App. 384 (1994).

Factual Background

The veteran's service entrance examination was negative for 
pertinent complaints or findings. In August 1948, he was 
admitted to a service hospital for observation for malaria 
but was diagnosed with acute bacillary dysentery.  His spine 
was normal on examination for separation from service, and he 
was neurologically intact.  In April 1965, he was 
hospitalized by VA and diagnosed with costalchondritis.  It 
was reported that he had had chest pain of nine months' 
duration that apparently had been preceded by an upper 
respiratory infection.  X-ray studies indicated moderate 
degenerative changes of the cervical spine, most marked at 
C6-7.  Private hospital reports dated thereafter revealed a 
history of whiplash in the 1960's.

In April 1965, service connection was established for 
bacillary dysentery but was rated noncompensably (zero 
percent) disabling.

The veteran was treated privately as early as April 1984 for 
cervical disk problems.  In July 1989, he was seen by private 
physicians for a variety of complaints, including those 
referable to the back.  The veteran was also treated by VA, 
beginning in November 1989, for back complaints.  When seen 
by Dr. Pollard, a private neurosurgeon, in July 1989, the 
possibility of ankylosing spondylitis was raised by the 
radiologist on X-ray studies of the veteran's lumbosacral 
spine.  When seen by Dr. Mast, an internist, in January 1990, 
ankylosing spondylitis was again suspected, and private 
laboratory studies the same month revealed a positive HLA- 
B27.  By February 1991, Dr. Mast apparently regarded the 
diagnosis of ankylosing spondylitis as established.  When 
seen by Dr. Hadley, a private rheumatologist, in October 
1991, his impression was ankylosing spondylitis.  VA progress 
notes reveal an assessment of ankylosing spondylitis as early 
as February 1990.  In a statement of October 1992, Dr. Mast 
reported that the veteran had HLA-B27 positive ankylosing 
spondylitis.

None of these reports indicates an etiologic link between the 
service-connected bacillary dysentery on the one hand and the 
veteran's ankylosing spondylitis on the other.  However, in 
testimony before the Board of Veterans' Appeals at the 
regional office in July 1993, the veteran contended that 
there was such an etiologic relationship, based on his 
reading of medical texts that he submitted into the record.  
One such text, UNDERSTANDING ARTHRITIS AND RHEUMATISM, 
states: "It is likely that [ankylosing spondylitis] is a 
reaction by the immune system of susceptible individuals to a 
bacterium that lives in the large bowel of many people. B27- 
positive individuals tend to develop a reactive arthritis 
after exposure to certain bacteria, including Shigella . . . 
"  The veteran thus maintained that if people with the HLA- 
B27 gene contract bacillary dysentery, which is caused by the 
bacteria of the genus Shigella, the immune system reacts, and 
the combination of the gene and dysentery can lead to 
ankylosing spondylitis.  In October 1994, the veteran 
submitted an extract from DISEASES, a 1993 medical text, 
which indicates that while ankylosing spondylitis usually 
occurs as a primary disorder, it may also occur in 
association with gram-negative dysentery.

When examined by VA in October 1994, the examiner was of the 
opinion that the veteran's condition did not appear to be 
consistent with Reiter's syndrome and was much more 
characteristic of severe ankylosing spondylitis.  He was also 
of the opinion that it was unlikely that the veteran's 
previous Shigella infection gave rise to his ankylosing 
spondylitis.  In December 1994, a second VA physician was 
requested to review the medical texts submitted by the 
veteran.  This physician was also of the opinion that an 
etiologic relationship between dysentery and ankylosing 
spondylitis was unlikely, stating that the only type of 
arthritis that is common following dysentery is acute 
purulent arthritis of the peripheral joints.  Although the 
physician stated that in rare cases of Shigellosis, Reiter's 
disease can develop, which has been known to be followed by 
ankylosing spondylitis, the physician said that the veteran's 
history did not show that he had any symptoms of Reiter's 
disease following his dysentery.

In January 1996, the chief of rheumatology at a VA medical 
center said that she agreed with the opinion of the VA 
examiner in October 1994.  In an opinion rendered in April 
1996, she indicated that an extract from the 19th edition of 
CECIL'S TEXTBOOK OF MEDICINE, submitted by the veteran, did 
not support the etiologic relationship that the veteran 
asserted.  In an opinion rendered in December 1996, the same 
physician denied an etiologic link between the in-service 
bacillary dysentery and the current ankylosing spondylitis, 
stating that simply having the HLA B-27 gene did not prove 
that the two conditions were linked.

The Board requested the opinion of an independent medical 
expert (IME) following the attorney- representative's 
submission in January 1999 of a brief in support of the 
appeal.  The IME was requested to review the record, 
including but not limited to the service medical records, the 
extracts from medical texts submitted by the veteran, the 
opinions of the VA physicians currently of record, and the 
brief of the attorney-representative submitted by cover 
letter dated in January 1999.  After a complete review of the 
entire record, the IME was requested to render an opinion as 
to whether it was at least as likely as not (50 percent 
probable) that the veteran's ankylosing spondylitis was 
caused or chronically worsened by his service-connected 
bacillary dysentery.

In July 1999, the IME - an associate professor of medicine 
(rheumatology) at the Medical College of Georgia responded - 
noting that he had reviewed the claims file, which showed a 
documented history of Shigella flexneri.  The IME said that 
an episode of shigellosis occurred in August 1947, and that 
in July 1950, the veteran was found to have a venereal 
disease caused by the bacterium Hemophilus ducreyi.  However, 
the first symptom of musculoskeletal pain shown in the record 
was in 1965.  There was no mention in the record of any of 
the symptoms of Reiter's disease (also called reactive 
arthritis).  Such symptoms would include, the IME stated, 
painful red eye(s), oral ulcers, ulcers on the penis or 
scrotum, uncomfortable penile discharge, scaly rash on the 
soles of the feet, and acute arthritis of one or several 
joints.  The IME said that the veteran's records therefore 
showed that he developed ankylosing spondylitis many years 
after his episode of bacillary dysentery, without features of 
Reiter's syndrome (reactive arthritis).

The IME stated that Reiter's disease (reactive arthritis) and 
ankylosing spondylitis are diseases in a group called 
seronegative spondyloarthropathies.  They are characterized 
by an association with the gene for HLA B-27, which the 
veteran has been found to have. In Reiter's disease (reactive 
arthritis), the IME said, there is a clear relationship with 
antecedent infection with bacteria involving either the 
urogenital or gastrointestinal tracts.  Some of the common 
organisms involved in Reiter's syndrome (reactive arthritis) 
include Chlamydia trachomatis, Ureaplasma urealyticum, 
Shigella flexneri, Salmonella (many species), Yersina 
enterocolitica, and Campylobacter jejuni.  The IME noted that 
through the years, there had been considerable speculation 
about bacterial infection also playing a role in causing 
ankylosing spondylitis.  While many older texts may have 
mentioned a strong possibility of infection precipitating 
ankylosing spondylitis in genetically predisposed individuals 
(with HLA B-27), the IME emphasized that there had been no 
evidence to date, despite considerable effort, that the same 
pathogenic organisms associated with Reiter's syndrome 
(reactive arthritis) play a role in ankylosing spondylitis.  
The IME noted that research in this area was progressing 
rapidly and that he had therefore reviewed several 
rheumatology textbooks, and several general internal medicine 
textbooks, all published after 1995.  The IME reported that 
he had also performed a medline search of any recent 
abstracts regarding the issue of infection, Shigella, and 
ankylosing spondylitis.  The IME stated that he found no 
convincing literature to establish an association of 
pathogenic enteric organisms with ankylosing spondylitis.  He 
included excerpts from several very recent medical abstracts, 
and concluded as follows:

With no recent evidence to establish an 
association of Shigella flexneri with 
ankylosing spondylitis, it is my opinion 
(from the evidence presented in his VA 
medical records), that the veteran's 
ankylosing spondylitis is highly unlikely 
to have been caused by or aggravated by 
his isolated episode of bacillary 
dysentery in 1947. (Emphasis in 
original.)

The veteran was treated privately in February 2001 for 
complaints of right eye pain.  His past medical history 
included diabetes, hypertension, ankylosing spondylitis, and 
other features of Reiter's syndrome.  The eye red and sore.  
Acute non-granulomatous anterior uveitis of the right eye, 
"likely related to his Reiter's syndrome," was diagnosed.

A second IME was requested in January 2002 to correct 
deficiencies identified by the Court in the earlier request.  
The IME was requested to review the claims file in its 
entirety, including all medical records and opinions, medical 
treatise articles, and written and oral arguments, and to 
then render an opinion as to if it was at least as likely as 
not that any ankylosing spondylitis which may be present is 
causally related to the veteran's active service, an in-
service incident, and/or his service-connected bacillary 
dysentery.  If the ankylosing spondylitis was found to 
preexist service, the IME was requested to opine as to 
whether or not the disability was aggravated beyond the 
natural process of the disease during service.  If an 
etiology could not be determined, the IME was to so state.  
The request did not include any summary of the evidence of 
record.

In January 2002, the IME, a professor and Director of the 
Division of Rheumatology and Molecular Immunology of the 
University of Mississippi Medical Center, responded after 
reviewing extensive records.  The IME noted that the veteran 
had a sever case of dysentery caused by Shigella flexneri 
during military service more than forty years prior.  He was 
diagnosed with ankylosing spondylitis, "a severe autoimmune 
condition," approximately ten years ago.  The IME raised 
several points in response to the veteran's claim that the 
Shigella infection was the cause of the autoimmune condition.

The IME  stated that the cause of ankylosing spondylitis is 
not completely known, and that thus far no environmental 
triggers (including infection) have yet been etiologically 
proven.  The IME clearly distinguished between reactive 
arthritis such as Reiter's syndrome and ankylosing 
spondylitis, both clinically and etiologically.  The diseases 
are only categorized together because they both test negative 
for rheumatoid arthritis and both involve the spine.  Many 
other systemic manifestations vary widely.  Reiter's syndrome 
describes patients who have a triad of arthritis, uveitis, 
and urethritis; the veteran did not have this triad, nor was 
he diagnosed with Reiter's syndrome or another reactive 
arthritis.  Ankylosing spondylitis is not a reactive 
arthritis, which generally arises within hours or weeks of an 
infection.  It is idiopathic and occurs independent of clear 
infection or provocating etiologic events.  The IME 
recognized that a weak but potential role for antecedent 
Klebisella infection was hypothesized in ankylosing 
spondylitis cases, Shigella had never been linked to 
ankylosing spondylitis, despite the high known frequency of 
Shigella infections in the general population.  He cited the 
article HLA-B27 and the pathogenesis of Reiter's syndrome and 
ankylosing spondylitis (D.T. Yu and C.W. Wiesenhutter, 2001 
UpToDate, Vol. 9, No. 3, 2001) which stated that based on 
presently available data, "it is difficult to accept 
Klebisella pneumoniae or any other infectious agent as a 
causative pathogen in" ankylosing spondylitis.

The IME concluded as follows:

In the absence of any scientific evidence 
linking Shigella infections with 
[ankylosing spondylitis], and given the 
nearly 40 years which elapsed between the 
occurrence of a common bacterial 
infection and the emergence of a rare, 
idiopathic autoimmune condition, it is my 
strong opinion that no meaningful 
relationship could ever be established 
between these two events.

Analysis

As the veteran claims that his ankylosing spondylitis was 
caused by his service-connected bacillary dysentery, he must 
show service connection for ankylosing spondylitis on a 
secondary basis; that is, there must be evidence that the 
disability claimed is proximately due to or the result of his 
service-connected disease. 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.310(a).

Where the determinative issue involves etiology or a medical 
diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is the threshold requirement for 
the claim to be well grounded.  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93.  
Such determinations require "specialized knowledge or 
training," and, therefore, cannot be made by a lay person.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Lay 
persons are not competent to offer medical opinions because 
the "questions involved [do] not lie within the range of 
common experience or common knowledge." Id. (quoting Frye v. 
United States, 54 App. D.C. 46, 293 F. 1013, 1014 (1923)).

The veteran argues that ankylosing spondylitis is one of an 
overlapping series of diseases, including Reiter's syndrome, 
which may result in the calcification of the connective 
tissue of the spine.  In support of this argument, the 
veteran cites several medical journal treatises and studies.  
However, the contention is adamantly rejected by both IMEs 
obtained by VA, based on current medical research and 
opinion.

The attorney-representative cites specific statistics from a 
study by A. Linssen and T.E.W. Feltkamp in support of the 
contention that Shigella infection is shown to be 
sufficiently related to ankylosing spondylitis as to merit a 
grant of service connection.  However, the introduction to 
the article, while it does state that the diseases associated 
with gene B27 are strongly interrelated, also states that the 
etiology of the diseases, including ankylosing spondylitis 
and reactive arthritis, "remains elusive" and "is still 
subject to much speculation."  When specifically discussing 
infectious agents, the authors reported that Kelbisella 
pneumoniae infection was a strongly suggested trigger for 
ankylosing spondylitis, but no other researchers had been 
able to confirm the original work.  The role of infection in 
reactive arthritis was readily accepted and demonstrated.  A. 
Linssen and T.E.W. Feltkamp, B27 positive diseases versus B27 
negative diseases, 47 Annals of the Rheumatic Diseases 431 
(1988).  As both IMEs point out, ankylosing spondylitis is 
not a reactive arthritis.  The very article cited by the 
veteran's attorney-representative makes a clear distinction 
between the diseases when discussing etiology.

The veteran also relies upon Scientific American CD-ROM 
material, which notes that ankylosing spondylitis is more 
frequent at early ages in third world countries than in the 
United States, "suggesting earlier exposure to the 
environmental triggers."  The attorney-representative 
concludes that if the development of ankylosing spondylitis 
were due to normal gut flora, the rates would be more equal, 
and hence "exposure to fecal pathogens in third world and 
underdeveloped areas poses an obvious explanation for the 
discrepancy."  This is pure speculation by the veteran's 
representative.  Moreover, the materials go on to state that 
Shigella infections, among others, have been implicated as a 
triggering factor in cases of reactive arthritis, but that 
there "is no evidence...that these same microorganisms cause 
ankylosing spondylitis or other spondyloarthropathies."  
Additionally, the article specifically reported that "normal 
gut flora seem more likely to be implicated in ankylosing 
spondylitis...."  The speculation by the veteran is 
groundless, based on the source he cites.  The Board notes as 
well that the Scientific American CD-ROM materials also very 
clearly distinguish between reactive arthritis and ankylosing 
spondylitis.

Articles from the June 1997 Journal of Rheumatology and the 
January 1996 supplement to Clinical Rheumatology, both of 
which dealt with the presence of DNA identifiers in patients 
with various spondyloarthropathies, including reactive 
arthritis and ankylosing spondylitis, were inconclusive.  
They did not support a connection between Shigella infection 
and ankylosing spondylitis, but they also did not support 
such a nexus.  The January 1996 article stated that study 
results "do not confirm  relationship between HLA-B27 
associated [ankylosing spondylitis]... and infection with 
Klebisella or other gram-negative bacteria."

It is important to note that the only issue that has been 
developed for appellate consideration and is now before the 
Board is service connection on a secondary basis for 
ankylosing spondylitis and for no other spondyloarthropathy.  
Only ankylosing spondylitis has been diagnosed.  The Board is 
an appellate body and generally may not address issues that 
have not been developed for its consideration.  The VA 
General Counsel has noted in a precedent opinion that the 
statutes and regulations governing the Board treat the Board 
"as an appellate body which exercises jurisdiction only over 
issues properly brought before it under established appellate 
procedures.  Generally, an appellate body does not have the 
authority to make initial decisions.  See, e.g., Cedar 
Lumber, Inc. v. United States, 857 F.2d 765, 767 (Fed. Cir. 
1988) . . ." VAOPGCPREC 9-99 (Aug. 18, 1999).  Precedent 
opinions of the General Counsel are binding on the Board.  
38 U.S.C.A. § 7104(c) (West 1991).

The Board accords the second, January 2002 IME opinion great 
weight because it is rendered by an expert in rheumatology 
who is not a VA employee and who has no stake in the outcome 
of this appeal.  Moreover, the IME's opinion is predicated on 
a review of the entirety of the evidence of record, without 
any intervening interpretation or summary by VA.  In 
addition, the IME's opinion is based not only on a complete 
review of the claims file but also on a review of relevant 
medical literature.  The IME's "strong opinion" was that 
there was no causal connection between the veteran's service-
connected bacillary dysentery and his ankylosing spondylitis.

The January 2002 IME stated directly that the veteran's 
attorney-representative was in error in claming that Reiter's 
syndrome was closely related to ankylosing spondylitis.  The 
two diseases have limited traits in common, but are 
etiologically and clinically "quite different illnesses."  
The IME went on to illustrate the differences and explain why 
the etiological nexus between infection and Reiter's syndrome 
is not valid with regard to ankylosing spondylitis, 
especially with regard to Shigella infections.  The 
attorney-representative's contention that all seronegative 
spondyloarthropathies are closely related variations on the 
same disease is incorrect.  Contrary to the assertions of the 
attorney-representative, the second IME did discuss the 
relationship between the two diseases, and noted that the 
common name of the category merely describes two overarching 
common characteristics of the diseases, and they are in fact 
very different diseases.

The July 1999 IME also addressed the contention that all of 
the spondyloarthropathies are merely variations of the same 
disease.  The IME recognized this, however, in his opinion, 
noting that "Reiter's disease (reactive arthritis) and 
ankylosing spondylitis are diseases in a group called 
seronegative spondyloarthropathies. They are characterized by 
an association with the gene for HLA B-27, which the veteran 
in question has been found to have."  The Board notes that 
the IME then went on to differentiate between such disease 
entities as Reiter's disease (reactive arthritis) and 
ankylosing spondylitis by noting the difference in etiology 
between the two diseases.  Indeed, both the IME's discussion 
and the medical literature to which he refers distinguish 
between ankylosing spondylitis and other 
spondyloarthropathies.  The opinion and the medical 
literature are, as indicated, of more recent vintage and 
express the current state of medical knowledge.  The 
attorney- representative's contention that all 
spondyloarthropathies are merely variations of the same 
disease is unpersuasive in the same way that the notion that 
all cancers are merely variations of the same disease is 
unpersuasive.  The etiology and pathological manifestations 
can vary significantly.  For purposes of service connection, 
the etiology of the disease matters, since it determines 
whether or not service connection is warranted.  Here, the 
crucial variant is that the IME was of the opinion that 
Reiter's syndrome is clearly associated with an antecedent 
bacterial infection of the urogenital or gastrointestinal 
tracts but that ankylosing spondylitis is not.  As the only 
evidence in this case is of an episode in service of 
bacillary dysentery with Shigella flexneri to support the 
claimed etiologic relationship, it follows that the attorney-
representative is merely asserting the existence of an 
etiologic relationship that the record does not support.

The attorney-representative has raised the fact that the 
January 2002 IME referenced only the diagnosis of ankylosing 
spondylitis approximately ten years ago, and did not mention 
diagnoses of costochondritis and cervical spine arthritis in 
the mid 1960's.  However, as was noted above, the claim of 
service connection is for ankylosing spondylitis, and the IME 
was requested with regard to that disease.  The failure to 
mention diagnoses with other conditions is a harmless 
omission.

Similarly, the attorney representative argues that the 
failure of the IME to specifically mention the February 2001 
medical record diagnosing uveitis, likely related to Reiter's 
syndrome, undermines the opinion's credibility and 
applicability.  He argues that the presence of uveitis and 
arthritis are two parts of the Reiter's syndrome triad, and 
hence a connection to the Shigella  infection is "even more 
likely."  However, the IME stated that the triad, indicating 
all three conditions, including urethritis, was required to 
diagnose Reiter's syndrome.  That the veteran has come closer 
to a diagnosis for a disease not directly involved in this 
appeal is not material.  The IME, in including a discussion 
of the triad, sufficiently addressed the newly submitted 
medical evidence.  The Board notes as well that Reiter's 
syndrome has not been diagnosed, and the February 2001 
diagnosis of uveitis related to that condition is therefore 
not fully credible.  The doctor did not provide the basis for 
stating that Reiter's syndrome was present or explain his 
reasoning.

Finally, the veteran's attorney-representative has argued 
that because the research cited in the January 2002 IME is 
very similar in discussion to 1993 research and hypotheses 
related to antigenic peptides and HLA-B27, the theory relied 
upon by the veteran, that ankylosing spondylitis may be 
caused by infection from a variety of gram-negative 
organisms, is "not at all speculative or outside the 
scientific mainstream."  This ignores the fact that the both 
IMEs have acknowledged that research into a relationship 
between Shigella and ankylosing spondylosis is ongoing.  
However, both also note that no relationship between the 
particular infection the veteran had and his currently 
diagnosed disease has not been shown to any degree by 
scientific evidence.  Both therefore adamantly rejected any 
nexus between the veteran's in-service Shigella infection and 
his current ankylosing spondylitis.

This same argument was addressed in the previous Board 
decision.  The attorney-representative argued that the July 
1999 IME did not "address the possibility that ankylosing 
spondylitis is an autoimmune response created by exposure to 
certain bacterial peptides."  As just discussed, however, 
both IMEs, in acknowledging ongoing research, have 
considered, and rejected, the possibility.

In addition, the medical expertise of the IMEs is apparent, 
while the attorney-representative's argument, while based on 
a review of some of the medical literature, nevertheless 
constitutes the assertion of a lay person.  Although a lay 
person is competent under the law to describe symptoms he has 
seen or experienced, he is not competent to offer a medical 
opinion attributing a disability to service or to service-
connected disability, as this requires medical expertise.  
See Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

The Board therefore concludes that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for ankylosing spondylitis as secondary to 
service-connected bacillary dysentery.  Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990).  Both the July 1999 and January 
2002 IMEs very definitively stated that there is no nexus 
between the in-service Shigella infection and the current 
ankylosing spondylitis.  Based on ongoing medical research, 
there is no evidence that Shigella infection is related to 
the development of the particular spondyloarthropathy in 
question here.  The conjecture and unproven hypotheses relied 
upon by the veteran are not sufficient to counter the weight 
of the IMEs.



ORDER

Service connection for ankylosing spondylitis secondary to 
service-connected bacillary dysentery is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

